UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1170



JAMES A. ZELLINGER,

                                              Plaintiff - Appellant,

          versus


CONTROL SERVICES, INCORPORATED, a Louisiana
Corporation; LUV N’ CARE, LIMITED, a Louisiana
Corporation; N. E. HAKIM, an Individual,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CA-01-3)


Submitted:   July 23, 2003                 Decided:   August 27, 2003


Before LUTTIG, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James A. Zellinger, Appellant Pro Se. John L. Monroe, Jr., Florence
Valerie Rusk, FORD & HARRISON, Atlanta, Georgia; Grayson Lawrence
Reeves, Jr., Charles Atlee Madison, PATTERSON, DILTHEY, CLAY &
BRYSON, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      James A. Zellinger seeks to appeal the district court’s order

transferring his case to the Western District of Louisiana because

the district court lacked personal jurisdiction over the Appellees.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                        The order

Zellinger   seeks      to   appeal     is   neither   a   final    order    nor   an

appealable interlocutory or collateral order.               See In re Carefirst

of Md., Inc., 305 F.3d 253, 262 (4th Cir. 2002).                  Accordingly, we

grant   Appellees’      motion    to    dismiss     the   appeal    for    lack   of

jurisdiction.    We deny Zellinger’s motion to file a formal brief.

We   dispense   with    oral     argument       because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                          DISMISSED




                                            2